DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hergenrother et al. (US 5,659,056).
Regarding claims 1, 3-9 and 11-13, Hergenrother teaches methods of stabilizing the Mooney viscosity of a siloxane terminated polymer comprising treating the siloxane terminate polymer in the presence of an inert solvent with a viscosity stabilizing agent (abstract; col 1; claims). Hergenrother teaches forming the siloxane terminated polymers by living polymerization of monomers in the presence of an organolithium anionic initiator catalyst composition, an inert solvent and an optional modifier (col 2-3)(instant step i), followed by reaction with a siloxane end-group introducing agent to form a siloxane terminated polymer (instant step ii) which is then quenched, treated with a viscosity stabilizing agent (instant step iii) and subjected to desolventization (col 3-4)(instant step iv).

	Hergenrother teaches the siloxane terminated polymer has the siloxane structural formula of col 4, and exemplifies 3-glycidoxypropyltrimethoxysilane (GPMOS) to obtain the desired siloxane terminated polymer (examples).
	Hergernrother further teaches the viscosity stabilizing agent is selected from carboxylic acids of formula R1(COX)b, wherein R1 includes C1-C18 aliphatic hydrocarbons, X is OH and b is 1 (col 4 ln 46 to col 5 ln 10). 
	Hergenrother exemplifies preparation of SBR in a reactor by living polymerization of styrene and butadiene monomers in inert solvent with an in-situ formed lithium initiator and potassium tert-amylate, wherein a solution of GPMOS was added to live SBR, followed by addition of the viscosity modifying agent, followed by treating with isopropanol and BHT (instant antioxidant, claim 8) and subject to desolventization (examples). 
	Regarding claims 14-15, Hergenrother teaches the method as set forth above and further teaches that the presence of the viscosity stabilizing agent will result in minimal or no increase in Mooney viscosity in comparison to before and after solvent 
	Hergenrother is silent as to the adhesive energy of the resultant polymer of less than 1000 gf·mm. However, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hergenrother et al. (US 5,659,056).
Hergenrother teaches the method as set forth in claim 1 above and further teaches the viscosity stabilizing agent is selected from carboxylic acids of formula R1(COX)b, wherein R1 includes C1-C18 aliphatic hydrocarbons, X is OH and b is 1 (col 4 ln 46 to col 5 ln 10). While Hergenrother does not specifically name stearic acid, it would have been obvious to one of ordinary skill in the art at the time of filing to select stearic acid and arrive at the instant invention with a reasonable expectation of success, motivation stemming from the teaching by Hergenrother that C18 aliphatic carboxylic acids are among those suitable for use as the viscosity stabilizing agent. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hergenrother et al. (US 5,659,056) in view of Hogan et al. (US 6,255,404,).
Hergenrother teaches the method as set forth in claim 1 above and teaches that the viscosity stabilizing agents function by neutralizing the by-product lithium compounds that are in admixture with the formed polymer and do not react with the 1nSi(OR2)4-n which functions by reacting with the siloxane terminated polymers (col 6-7). Hogan and Hergentorther are analogous art and are combinable because they are concerned with the same field of endeavor, namely viscosity stabilized siloxane-functionalized polymers. At the time of filing a person having ordinary skill in the art would have found it obvious to include the silane stabilizing agents of Hogan in the method of Hergenrother and would have been motivated to do so in order to obtain a siloxane-functionalized polymer having wider/broader viscosity stabilization both by preventing initial viscosity increase during contact with water and desolventization, as taught by Hergenrother (col 5), and by preventing viscosity increase during aging/storage, which occurs as a results of the formation of Si-O-Si bonds between the siloxane-functional polymers themselves, by instead forming Si-O-Si bonds between the siloxane-functional polymer and the stabilizing agent, as taught by Hogan (col 2, col 7).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767